Exhibit 10.4 (b)

 



NTN BUZZTIME INC.
2014 INDUCEMENT PLAN

NONSTATUTORY STOCK OPTION AGREEMENT

 

NTN Buzztime, Inc., a Delaware corporation (the “Company”), hereby grants an
Option to purchase shares of its Common Stock (the “Shares”) to the Optionee
named below. The terms and conditions of the Option are set forth in this cover
sheet, in the attached nonstatutory stock option agreement (the “Agreement”), in
the NTN Buzztime, Inc. 2014 Inducement Plan (the “Plan”) and in the employment
agreement dated August 21, 2014 between the Company and Optionee (the
“Employment Agreement”).

 

Date of Option Grant: __________________

 

Name of Optionee: _________________________________________________

 

Number of Shares Covered by Option: ______________

 

Exercise Price per Share: $_____.___

 

Fair Market Value of a Share on Date of Option Grant: $_____.___

 

Expiration Date: _____________ [DO NOT EXCEED TEN YEARS FROM GRANT]

 

Vesting Calculation Date: _____________

 

Vesting Schedule:

 

Subject to all the terms of the Agreement and subject to Sections 2.4(e) and
4.2(d), as applicable, of the Employment Agreement (and subject to all the other
terms of the Employment Agreement) [and subject to the achievement of the
performance goals set forth on Exhibit A][1], your right to purchase Shares
under this Option shall vest as to (a) 1/4 of the total number of Shares covered
by this Option, as shown above, on the first anniversary of the Vesting
Calculation Date, and (b) thereafter, at the rate of 1/48th of the total number
of Shares covered by this Option, as shown above, per calendar month on the same
day of each of the 36 months following the month of the first anniversary of the
Vesting Calculation Date. The resulting aggregate number of vested Shares will
be rounded to the nearest whole number. No Shares will vest after your Service
has terminated for any reason.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement, the Plan and Plan prospectus, copies of
which are also enclosed.

 

Optionee: ________________________________

                                          (Signature)

 

Company: ________________________________

                                          (Signature)

 

Title: ______________________________

 

Attachment

 

_______________

[1] This bracketed clause will be included only in the performance-based option
grant and Exhibit A to that grant will set out the performance goals.

 



1

 

NTN BUZZTIME, INC.

2014 INDUCEMENT PLAN

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan.

 

The Employment Agreement, this Agreement and the Plan constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.

    Nonstatutory Stock Option

This Option is not intended to be an Incentive Stock Option and will be
interpreted accordingly.

 

This Option is not intended to be deferred compensation under section 409A of
the Code and will be interpreted accordingly.

    Vesting This Option is only exercisable before it expires and then only with
respect to the vested portion of the Option.  This Option will vest according to
the Vesting Schedule on the attached cover sheet.     Term

This Option will expire in any event no later than the Expiration Date, as shown
on the cover sheet. Your Option will expire earlier if your Service terminates,
as described below.

 

If the Expiration Date specified in the attached cover sheet falls on a day on
which the NYSE MKT (the “Exchange”) is open for trading, then any unexercised
portion of this Option that is outstanding shall be forfeited without
consideration as of 3:45 P.M. New York time on the Expiration Date.

 

However, if the Expiration Date specified in the attached cover sheet falls on
any day on which the Exchange is not open for trading, then your ability to
exercise this Option will terminate as of 3:45 P.M. New York time on the last
day in which the Exchange is open for trading that occurs immediately prior to
the Expiration Date.

    Termination of Service - General Except as set forth in Section 4.2(d) of
the Employment Agreement (and subject to all the other terms of the Employment
Agreement), if your Service terminates for any reason other than (i) being
terminated by the Company for Cause or (ii) due to your death or Disability,
then your Option will expire at the close of business at Company headquarters on
the date that is ninety (90) days after your Termination Date.  If your Service
terminates under the circumstances described in Section 4.2(d) of the Employment
Agreement, this Option will be treated in accordance with such Section 4.2(d),
subject to all the other terms of the Employment Agreement.

 



2

 

 

Termination of Service - Death or Disability If your Service terminates because
of your death or Disability, then your Option will expire at the close of
business at Company headquarters on the date that is twelve (12) months after
your Termination Date.  If your Service terminates because of your death, then
your estate or heirs may exercise the vested portion of your Option during this
twelve (12) month period.     Termination of Service – by the Company for Cause
If your Service is terminated by the Company for Cause or if you commit an
act(s) of Cause while this Option is outstanding, as determined by the Committee
in its sole discretion, then you shall immediately forfeit all rights to your
Option and the Option shall immediately expire.     Leaves of Absence

For purposes of this Option, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active work.

 

The Company determines which leaves count for this purpose, and when your
Service terminates for all purposes under the Plan.

    Notice of Exercise

When you wish to exercise this Option, you must notify the Company by filing a
“Notice of Exercise” form at the address given on the form. Your notice must
specify how many Shares you wish to purchase. Your notice must also specify how
your Shares should be registered (in your name only or in your and your spouse’s
names as community property or as joint tenants with right of survivorship). The
notice will be effective when it is received by the Company.

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

    Form of Payment

When you submit your notice of exercise, you must include payment of the
Exercise Price for the Shares you are purchasing. Payment may be made in one (or
a combination) of the following forms:

 



3

 

 



·Cash, your personal check, a cashier’s check or a money order.

 

·Shares which have already been owned by you for more than six (6) months and
which are surrendered to the Company. The Fair Market Value of the Shares,
determined as of the effective date of the Option exercise, will be applied to
the Exercise Price.

 

·To the extent a public market for the Shares exists as determined by the
Company, by Cashless Exercise through delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price.



 

Withholding Taxes

You will be solely responsible for payment of any and all applicable taxes
associated with this Option.

 

You will not be allowed to exercise this Option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Option exercise or sale of Shares acquired under this Option.

    Restrictions on Exercise and Resale

By signing this Agreement, you agree not to (i) exercise this Option (“Exercise
Prohibition”), or (ii) sell, transfer, dispose of, pledge, hypothecate, make any
short sale of, or otherwise effect a similar transaction of any Shares acquired
under this Option (each a “Sale Prohibition”) at a time when applicable laws,
regulations or Company or underwriter trading policies prohibit the exercise or
disposition of Shares. The Company will not permit you to exercise this Option
if the issuance of Shares at that time would violate any law or regulation. The
Company shall have the right to designate one or more periods of time, each of
which generally will not exceed one hundred eighty (180) days in length
(provided however, that such period may be extended in connection with the
Company’s release (or announcement of release) of earnings results or other
material news or events), and to impose an Exercise Prohibition and/or Sale
Prohibition, if the Company determines (in its sole discretion) that such
limitation(s) is needed in connection with a public offering of Shares or to
comply with an underwriter’s request or trading policy, or could in any way
facilitate a lessening of any restriction on transfer pursuant to the Securities
Act or any state securities laws with respect to any issuance of securities by
the Company, facilitate the registration or qualification of any securities by
the Company under the Securities Act or any state securities laws, or facilitate
the perfection of any exemption from the registration or qualification
requirements of the Securities Act or any applicable state securities laws for
the issuance or transfer of any securities. The Company may issue stop/transfer
instructions and/or appropriately legend any stock certificates issued pursuant
to this Option in order to ensure compliance with the foregoing. Any such
Exercise Prohibition shall not alter the vesting schedule set forth in this
Agreement other than to limit the periods during which this Option shall be
exercisable.



 

4

 



 

 

If the sale of Shares under the Plan is not registered under the Securities Act,
but an exemption is available which requires an investment or other
representation, you shall represent and agree at the time of exercise that the
Shares being acquired upon exercise of this Option are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or appropriate by the
Company and its counsel.

 

You may also be required, as a condition of exercise of this Option, to enter
into any Company stockholder agreement or other agreements that are applicable
to stockholders.

    Transfer of Option Prior to your death, only you may exercise this
Option.  You cannot transfer, assign, alienate, pledge, attach, sell, or
encumber this Option.  If you attempt to do any of these things, this Option
will immediately become invalid.  You may, however, dispose of this Option in
your will or it may be transferred by the laws of descent and
distribution.  Regardless of any marital property settlement agreement, the
Company is not obligated to honor a notice of exercise from your spouse, nor is
the Company obligated to recognize your spouse’s interest in your Option in any
other way.     Retention Rights

Neither this Option nor this Agreement gives you the right to be retained by the
Company (or any Parent or any Subsidiaries or Affiliates) in any capacity. The
Company (or any Parent and any Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and for any reason.

 

This Option and the Shares subject to the Option are not intended to constitute
or replace any pension rights or compensation and are not to be considered
compensation of a continuing or recurring nature, or part of Optionee’s normal
or expected compensation, and in no way represent any portion of Optionee’s
salary, compensation or other remuneration for any purpose, including but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.

 



5

 

 

Stockholder Rights You, or your estate or heirs, have no rights as a stockholder
of the Company until a certificate for your Option’s Shares has been issued. No
adjustments are made for dividends or other rights if the applicable record date
occurs before your stock certificate is issued, except as described in the Plan.
    Adjustments In the event of a stock split, a stock dividend or a similar
change in the Company stock, the number of Shares covered by this Option
(rounded down to the nearest whole number) and the Exercise Price per Share may
be adjusted pursuant to the Plan.  Your Option shall be subject to the terms of
the agreement of merger, liquidation or reorganization in the event the Company
is subject to such corporate activity.     Legends All certificates representing
the Shares issued upon exercise of this Option shall, if applicable, have
endorsed thereon the following legends:       “THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER AND OPTIONS TO
PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH
AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE
FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF
RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”       “THE SHARES
REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 



6

 

 

Applicable Law This Agreement will be interpreted and enforced under the laws of
the State of Delaware.     Voluntary Participant Optionee acknowledges that
Optionee is voluntarily participating in the Plan.     No Rights to Future
Awards Optionee’s rights, if any, in respect of or in connection with this
Option or any other Award are derived solely from the discretionary decision of
the Company to permit Optionee to participate in the Plan and to benefit from a
discretionary Award.  By accepting this Option, Optionee expressly acknowledges
that there is no obligation on the part of the Company to continue the Plan
and/or grant any additional Awards to Optionee or benefits in lieu of Options or
any other Awards even if Options have been granted repeatedly in the past.  All
decisions with respect to future Option grants, if any, will be at the sole
discretion of the Committee.     Future Value The future value of the underlying
Shares is unknown and cannot be predicted with certainty.  If the underlying
Shares do not increase in value after the Date of Option Grant, the Option will
have little or no value.  If Optionee exercises the Option and obtains Shares,
the value of the Shares acquired upon exercise may increase or decrease in
value, even below the Exercise Price.     No Advice Regarding Grant The Company
has not provided any tax, legal or financial advice, nor has the Company made
any recommendations regarding Optionee’s participation in the Plan, or
Optionee’s acquisition or sale of the underlying Shares.  Optionee is hereby
advised to consult with Optionee’s own personal tax, legal and financial
advisors regarding Optionee’s participation in the Plan before taking any action
related to the Plan.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above, and in the Plan and Plan prospectus.

 

7

 

 

NTN BUZZTIME, INC.
NOTICE OF EXERCISE OF NONSTATUTORY STOCK OPTION BY OPTIONEE

 

NTN Buzztime, Inc.
2231 Rutherford Rd. Suite 200

Carlsbad, California 92008
Attention: Secretary

 

Re: Exercise of Nonstatutory Stock Option to Purchase Shares of Company Stock  
                             [PRINT NAME OF OPTIONEE]

 

Pursuant to the Nonstatutory Stock Option Agreement dated ___________________,
______ between NTN Buzztime, Inc., a Delaware corporation, (the “Company”) and
me, made pursuant to the 2014 Inducement Plan (the “Plan”), I hereby request to
purchase _______ Shares (whole number only and must be not less than 100 Shares
or the remaining number of vested Shares under this Option) of common stock of
the Company (the “Shares”), at the exercise price of $__________ per Share. I am
hereby making full payment of the aggregate exercise price by one or more of the
following forms of payment in accordance with the whole number percentages that
I have provided below. I further understand and agree that I will timely satisfy
any and all applicable tax withholding obligations as a condition of this Option
exercise.



 



Percentage   of Payment Form of Payment As Provided In the Nonstatutory Stock
Option Agreement     _______% Cash/My Personal Check/Cashier’s Check/Money Order
(payable to “NTN Buzztime, Inc.”)     _______% Cashless Exercise as provided in
the Nonstatutory Stock Option Agreement     _______% Surrender of Vested Shares
(Valued At Their Fair Market Value) Owned        100% By Me For More Than Six
(6) Months



 



Check one: ¨ The Shares certificate is to be issued and registered in my name
only.         ¨ The Shares certificate is to be issued and registered in my name
and my spouse’s name.           ____________________________________________    
[PRINT SPOUSE’S NAME, IF CHECKING SECOND BOX]           Check one (if checked
second box above):           ¨ Community Property or ¨ Joint Tenants With Right
of Survivorship



 

I acknowledge that I have received, understand and continue to be bound by all
of the terms and conditions set forth in the Plan, Plan prospectus and in the
Nonstatutory Stock Option Agreement.

 

Dated: __________________





  (Optionee’s Signature)   (Spouse’s Signature)**     **Spouse must sign this
Notice of Exercise if listed above.                         (Full Address)  
(Full Address)

 

*THIS NOTICE OF EXERCISE MAY BE REVISED BY THE COMPANY AT ANY TIME WITHOUT
NOTICE.